On January 2, 1942, a default judgment was rendered against S.A. Rourke and others interested with him in this litigation. On February 7, 1942, a petition to vacate that judgment was filed. That petition was denied on February 21, 1942. On the same day another judgment was rendered in favor of the plaintiffs. A motion for new trial, filed on February 25, 1942, by the attorneys for Rourke and those he now is interested with, was overruled on February 26, 1942. On February 25, 1942, Rourke filed a second motion for new trial, and on February 26, 1942, he filed a supplemental motion for new trial. On March 5, 1942, he filed a motion to vacate the judgment on the ground of newly discovered evidence. And on the same day he filed a motion to vacate an order requiring him to make a supersedeas bond. On March 6, 1942, the four last mentioned motions were overruled. On September 8, 1942, Rourke, for himself *Page 469 
and those interested with him in this litigation, filed in this court a petition in error with case-made attached seeking to vacate the orders of February 26, 1942, and March 6, 1942. The plaintiffs have moved to dismiss the appeal on the ground that the appeal was lodged in this court more than six months from the rendition of the orders complained of. This motion must be sustained. See 12 O. S. 1941 § 972; Miller v. Mentzer,186 Okla. 496, 98 P.2d 913; Finch v. Smith, 166 Okla. 68,26 P.2d 750.
Appeal dismissed.
CORN, C.J., GIBSON, V.C.J., and RILEY, OSBORN, BAYLESS, WELCH, and HURST, JJ., concur.